Citation Nr: 1128512	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  06-07 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and/or schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to April 1979 and from July 1980 to June 1982.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from June 2005 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

This case was previously before the Board in March 2009 at which time the Board issued a decision denying the Veteran's claim for service connection for PTSD.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2010, the Court issued a memorandum decision, in which it vacated the Board's March 2009 decision and remanded the claim to the Board for further consideration in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

During the pendency of that appeal, in July 2009, the Veteran filed a claim of service connection for paranoid schizophrenia.  The RO denied the claim in a January 2010 rating decision.  The Veteran appealed.  

The Veteran's appeal, which had previously been construed as consisting of separate claims of service connection for PTSD and paranoid schizophrenia, has been recharacterized by the Board as indicated on the title page of this decision light of the Court's holding in Clemons. See id.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD and paranoid schizophrenia.  Additional development is necessary prior to adjudicating this claim.  

The Veteran's service treatment records do not contain any notations of mental illness.  In a report prior to separation, he stated that there has been no change in his medical condition.  

After service, the Veteran has extensive medical records supporting a diagnosis of schizophrenia and treatment for the disorder beginning in May 1998.  His treatment records from 2006 indicate delusions regarding the Veteran being captured and tortured during combat.    

The Veteran was afforded a VA examination in April 2005 to assess his mental disorder. In the examination report, the examiner noted that the Veteran had the following complaints: paranoia, delusions, memory gaps, visual and audio hallucinations, sleep disturbance, anxiety, and obsessive thinking.  The Veteran stated that these symptoms began during service.  The Veteran also reported to the examiner that he was hospitalized for mental problems in 1986 and that he currently is seeing a psychiatrist and taking medication and receiving therapy for his illness.  

The examiner found that the Veteran's symptoms are consistent with a diagnosis of paranoid schizophrenia.  The examiner stated that the Veteran appears to be confused about his experience in the military but there is no evidence to suggest a diagnosis of PTSD.  The examiner did not opine on whether the Veteran's paranoid schizophrenia was etiologically related to his period of service.  

While the Veteran was afforded a VA examination in April 2005 and the examiner opined that he did not have a diagnosis of PTSD, the examiner did not opine on whether the Veteran's paranoid schizophrenia is due to his active service.  Under Robinson v. Mansfield, 21 Vet. App. 545 (2008), the Board has a duty to address all theories of entitlement explicitly raised by the claimant and, under Dalton v. Nicholson, 21 Vet. App. 23 (2007), the requested medical opinion must acknowledge/discuss the Veteran's contention as to the basis of an etiological relationship.  Therefore a new examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for an acquired psychiatric disorder, to include PTSD and paranoid schizophrenia that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

2. After the passage of a reasonable amount of time, the RO/AMC will afford the Veteran the medical examinations detailed below.  The RO/AMC will return the claims file to the examiner who conducted the April 2005 VA examination.  If that examiner is not available, the examination shall be conducted by an appropriately qualified physician, who will respond to the inquiries below.  In all examinations, the following considerations will govern:

a. The claims folder, and a copy of this remand, will be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand.  

b. The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries.

c. The examiner(s) must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.
  
d. If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion.  He must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.
      
e. The examiner shall respond to the following inquiries:

a. Does the Veteran have a diagnosis of PTSD that is etiologically related to his periods of service? 

b. Does the Veteran have a diagnosis of paranoid schizophrenia that is etiologically related to his periods of service?

c. Does the Veteran have any other acquired psychiatric disorder, other than PTSD or paranoid schizophrenia that is etiologically related to his periods of service?

3. Thereafter, the RO/AMC will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4. The RO/AMC must then readjudicate the claims of service connection for an acquired psychiatric disorder, to include PTSD and/or schizophrenia to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

